DETAILED ACTION
This action is in response to the filing on February 25, 2022.  Claims 1-6, 8-13, 15-18, and 20-23 are pending and have been considered below.  The applicant has canceled claims 7, 14, and 19.

Allowable Subject Matter
Claims 1-6, 8-13, 15-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… obtaining, using the at least one software agent, attribute values for at least a portion of the one or more predefined storage drive attributes from one or more storage drives within the at least one storage system, wherein obtaining the attribute values comprises executing, using at least one plug-in architecture associated with the at least one software agent, one or more input/output control calls to each of the one or more storage drives…”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 11 and 16 recite similar limitations.  Therefore, claims 11 and 16 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 9031329 B1 – Farid discloses analyzing data using a plugin.  The program may process the data to determine one or more attributes of the data and the determined attributes are compared with one or more reference attribute signatures to determine whether the data has been modified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114